Citation Nr: 0618568	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  03-34 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether an October 1963 rating decision contained clear and 
unmistakable error (CUE) in assigning a 10 percent disability 
rating for facial scars.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1956, and from August 1957 to January 1962.

The procedural history of this case requires some 
explanation.  

In a September 1994 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, denied a rating in excess of 10 percent for facial 
scars and a rating in excess of 10 percent for mild sensory 
changes, supra-orbital nerve.  The veteran appealed the RO's 
decision, arguing that higher ratings were warranted.  In 
February 1998, the Board of Veterans' Appeals (Board) 
remanded the matter for additional evidentiary development.

While the matter was in remand status, in a March 2001 rating 
decision, the RO increased the rating for the veteran's 
facial scars to 30 percent, effective May 25, 1994, the date 
of receipt of his claim for an increased rating for that 
disability.  The veteran was notified of this decision in a 
letter dated March 30, 2001.  

In April 2001 statements, the veteran withdrew his pending 
appeal, indicating that the award of the 30 percent rating 
satisfied his pending appeal on all issues.  See Hamilton v. 
Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 
(Fed. Cir. 1994) (holding that the Board is without the 
authority to proceed on an issue if the veteran indicates 
that consideration of that issue should cease); see also 38 
C.F.R. § 20.204.  

In a statement received on April 11, 2002, after the 
expiration of the appellate period, the veteran contended 
that the effective date for the award of the 30 percent 
rating for facial scars should be May 29, 1963, the date of 
his original claim for service connection for facial scars.  
The veteran and his representative argued that the October 
1963 rating decision should be revised based on CUE in that 
decision for not assigning a rating higher than 10 percent 
for the facial scars.

In a September 2003 rating decision, the RO denied an 
effective date earlier than May 25, 1994, for a 30 percent 
rating for facial scars, noting that earlier rating decisions 
in the 1960's which assigned a 10 percent rating for facial 
scars, were not "clearly erroneous."  The veteran appealed 
the RO's decision.  

In August 2004, a hearing was held in Washington, D.C., 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  In January 2005, the Board 
remanded the matter for due process considerations.

As noted by the Board in its January 2005 remand, the 
veteran's April 2002 statement discussed above does not 
constitute a timely notice of disagreement with the March 
2001 rating decision which assigned the May 1994 effective 
date for the 30 percent rating for facial scars.  See 38 
C.F.R. §§ 20.200, 20.201, 20.302(a), 20.305(a) (2005).  
Therefore, that decision is final.  However, the veteran's 
April 2002 statement, in which he claimed that effective date 
for a 30 percent rating should be in 1963, may reasonably be 
construed as a claim of CUE in the October 1963 rating 
decision which assigned a 10 percent rating for facial scars 
rather than a higher rating.  The RO appeared to address this 
claim in the September 2003 rating decision in which it noted 
the prior rating decisions were not "clearly erroneous."  
Dinsay v. Brown, 9 Vet. App. 79, 87-88 (1996) (holding that 
claim for earlier effective date was claim of clear and 
unmistakable error in final RO decision disallowing claim); 
Flash v. Brown, 8 Vet. App. 332, 340 (1995) (noting that to 
be awarded earlier effective date, veteran must show clear 
and unmistakable error in RO decision disallowing higher 
rating).  In addition, pursuant to the Board's January 2005 
remand instructions, the RO again considered the CUE issue, 
and provided the veteran with appropriate laws and 
regulations in a detailed March 2005 Supplemental Statement 
of the Case.  Thus, the Board finds that the issue currently 
on appeal is properly characterized as whether there was CUE 
in the October 1963 rating decision assigning a 10 percent 
rating for facial scars.  



FINDINGS OF FACT

1.  In an October 1963 rating decision, the RO granted 
service connection for facial scars and assigned a 10 percent 
disability rating.  

2.  The veteran was notified of the October 1963 decision in 
a November 1963 letter, but he did not perfect an appeal 
within the applicable time period.  

3.  The final October 1963 rating decision assigning a 10 
percent rating for facial scars was supported by evidence 
then of record, and it is not shown that the applicable 
statutory and regulatory provisions existing at that time 
were ignored or incorrectly applied, such that they involved 
undebatable error that would have led to a materially 
different outcome.


CONCLUSION OF LAW

The October 1963 rating decision was not clearly and 
unmistakably erroneous in assigning a 10 percent disability 
rating for facial scars.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.105(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that the VCAA is not 
applicable to claims of clear and unmistakable error, since 
such claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  See Parker v. 
Principi, 15 Vet. App. 407, 412 (2002) (regarding clear and 
unmistakable error claim as to a prior final RO decision); 
Juarez v. Principi, 16 Vet. App. 518, 521 (2002) (per curium 
order) (citing Parker as "holding VCAA inapplicable to claim 
that RO decision contained CUE").  Neither the veteran nor 
his representative has argued otherwise.  

Background

The veteran's service medical records show that in May 1958, 
he sustained various injuries in an automobile accident, 
including lacerations to his forehead and nose.  In December 
1958, he underwent plastic surgery to excise the forehead 
scar.  

At the veteran's December 1961 military separation medical 
examination, the examiner noted a five inch vertical scar on 
the left side of the veteran's forehead, a five inch "L" 
shaped scar on the anterior right forehead, and multiple 
scars of the nose.  The examiner indicated that the scars 
were well-healed, with no sequelae.  

In May 1963, the veteran submitted an application for VA 
compensation benefits, seeking service connection for 
multiple disabilities, including residuals of lacerations to 
the nose and forehead.  His spouse submitted a statement in 
July 1963 in which she described the veteran's scar as 
"rather ugly."  

In connection with his claim, the veteran underwent VA 
neurological examination in August 1963.  The examiner noted 
that the veteran had been involved in an automobile accident 
in service, sustaining multiple lacerations, including one 
major scar on the forehead which required plastic repair.  
The veteran's current complaints included pain in the 
underlying area of his forehead scar, particularly during 
weather changes.  Examination revealed "evidence of a linear 
scar, well healed, nontender, of no real cosmetic deformity 
over the left forehead running from the hairline in the 
region of the lateral aspect of the left eyebrow."  The 
examiner indicated that "no other scars are noticeable at 
this time."  

At an August 1963 VA orthopedic and surgical examination, the 
veteran reported that any change in the weather caused his 
forehead scar to feel as if ants were crawling in the area.  
Examination revealed multiple, well-healed laceration scars 
of the forehead, left eyebrow and nose, which the examiner 
described as "somewhat disfiguring."  There was no evidence 
of tenderness, keloid, inflammation, or adherence.  The left 
forehead scar measured approximately 41/2 by 1/4 inches extending 
into the left eyebrow and medially towards the nose.  There 
was also a right forehead scar which measured 3/8 by 1/16 
inches, and two scars on the nose which measured 1 by 1/16 
inches.  The examiner ordered "color photos of the face for 
disfigurement evaluation by the Rating Board" and it is 
noted that these photographs are included in the record in an 
envelope attached to the August 1963 examination report.  The 
diagnoses included multiple laceration scars of the face, 
disfiguring.  

In an October 1963 rating decision, the RO granted service 
connection for well-healed scars of the face and assigned an 
initial 10 percent rating, pursuant to Diagnostic Code 7800.  
In reaching its decision, the RO noted that examination had 
revealed somewhat disfiguring scars of the veteran's face, 
with no evidence of tenderness, keloid formation, or 
adherence, and no real cosmetic deformity.  The veteran was 
notified of this decision in a November 1963 letter, but he 
did not perfect an appeal within the applicable time period.  

The veteran now argues that the October 1963 rating decision 
was clearly and unmistakably erroneous in failing to assign a 
rating in excess of 10 percent for facial scarring.  He 
claims that the October 1963 rating decision was based solely 
on verbal descriptions of his facial scarring, and did not 
mention color photographs taken at the time of the August 
1963 VA medical examination.  

At his August 2004 Board hearing, the veteran testified that 
it was his belief that the record at the time of the October 
1963 rating decision showed that his facial scarring was 
repugnant and disfiguring enough to warrant a 30 percent 
rating.  He further testified that his scarring had not 
increased in severity from 1963 to the present date and that 
his facial scars had caused him emotional distress.  The 
veteran's representative argued the veteran's testimony at a 
hearing before the Board in April 1964 on the issue of 
entitlement to service connection for a back disorder 
constituted a notice of disagreement with October 1963 rating 
decision assigning a 10 percent rating for facial scars.  




Applicable law

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  A decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.105(a) (2005).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination.  First, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Second, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  Third, a 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)); see also VA O.G.C. 
Prec. Op. No. 12-95 (May 10, 1995), 60 Fed. Reg. 43,186 
(1995).

Analysis

As set forth above, in an October 1963 rating decision, the 
RO granted service connection for facial scars and assigned a 
10 percent rating, pursuant to Diagnostic Code 7800.  The 
veteran was informed of the determination in a November 1963 
letter, but he did not appeal the decision within the 
applicable time period.  Thus, the decision is final.  

With regard to the finality of the October 1963 rating 
decision, the Board notes that at the August 2004 hearing the 
veteran's representative argued that a portion of the 
veteran's testimony at a hearing before the Board in April 
1964 on the issue of entitlement to service connection for a 
back disorder constituted a notice of disagreement with the 
assignment of an evaluation of 10 percent for facial scars by 
the October 1963 rating decision.  A review of the transcript 
of the April 1964 hearing fails to reveal a statement by the 
veteran disagreeing with the evaluation assigned by the RO 
for his facial scars and, in any event, a regulation then in 
effect, 38 C.F.R. § 19.1e (1964), provided that a notice of 
disagreement shall be filed with the activity which made the 
decision being appealed, that is, with the RO, and so the 
veteran's testimony at a hearing before the Board in April 
1964 could not constitute a timely notice of disagreement 
with the RO's October 1963 decision.  Therefore, the October 
1963 rating decision is final and not subject to revision on 
the same factual basis absent a showing of CUE.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002). 

Here, the veteran asserts that there was CUE in the October 
1963 rating decision assigning a 10 percent rating for facial 
scars.  As previously stated, a review for CUE in a prior 
decision must be based on the record and the law that existed 
when that decision was made.

Under the criteria in effect at the time of the October 1963 
rating decision, Diagnostic Code 7800 provided a 
noncompensable rating for slightly disfiguring scars of the 
head, face, or neck.  A 10 percent rating was assigned for 
moderately disfiguring scars and a 30 percent rating was 
assigned for severely disfiguring scars, especially if the 
scarring produced marked and unsightly deformity of the 
eyelids, lips, or auricles.  A 50 percent rating was assigned 
if the scarring resulted in complete or exceptionally 
repugnant deformity of one side of the face or in marked or 
repugnant bilateral disfigurement.  When, in addition to 
tissue loss and cicatrization, there was marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Diagnostic Code 7800 could be increased to 80 
percent, the 30 percent rating to 50 percent, and the 10 
percent rating to 30 percent.  Diagnostic Code 7800, Note.  

In this case, the record before the RO at the time of the 
October 1963 rating decision included the service medical 
records and the August 1963 VA medical examination reports.  
The Board notes that none of this evidence characterizes the 
veteran's scarring as severely disfiguring, or productive of 
marked or unsightly deformity of the eyelids, lips, or 
auricles.  Rather, the examiners in August 1963 indicated 
that the veteran's scaring was only "somewhat disfiguring" 
and "of no real cosmetic deformity."  Similarly, there were 
no findings of tissue loss, cicatrization, marked 
discoloration, or color contrast.  For these reasons, the 
Board finds that the RO's assignment of a 10 percent rating 
for facial scars under Diagnostic Code 7800 was supported by 
the evidence and was not CUE.  Simply, the Board can identify 
no undebatable error which, had it not been made, would have 
manifestly changed the outcome of the decision.

In that regard, the Board has considered the veteran's 
contentions to the effect that the RO failed to consider 
color photographs taken at the time of the August 1963 VA 
medical examination.  However, the RO's failure to discuss 
the color photographs in the October 1963 rating decision 
does not mean that they were not, in fact, considered and the 
failure to discuss this evidence is not clear and 
unmistakable error.  Eddy v. Brown, 9 Vet. App. 52, 58-59 
(1996) (holding that silence in a final RO decision made 
before February 1990 cannot be taken as showing a failure to 
consider evidence of record).  In any event, even assuming 
for the sake of argument that the RO did fail to consider the 
photographs, given the content of those pictures, it would 
not necessarily have led to a materially different outcome.  
See Fugo, 6 Vet. App. at 43-44 (holding that "even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and 
unmistakable.").  

The Board has also carefully considered the veteran's 
arguments to the effect that the evidence of record at the 
time of the October 1963 rating decision showed that his 
facial scarring was repugnant and disfiguring enough to 
warrant a 30 percent rating.  As noted above, however, CUE is 
more than a difference of opinion.  38 C.F.R. § 3.105(b).  
The mere allegation that the evidence then of record should 
have been interpreted the way that the veteran now sees it 
does not satisfy the heavy burden of demonstrating CUE.  The 
veteran's disagreement is with the manner in which the facts 
of record were weighed, and such disagreement is not CUE.  
Crippen v. Brown, 9 Vet. App. 412, 417-418 (1996).

The Board finds, therefore, that it has not been shown that 
the applicable statutory and regulatory provisions existing 
at that time were ignored or incorrectly applied, such that 
they involved undebatable error that would have led to a 
materially different outcome.  Thus, the October 1963 rating 
decision was not clearly and unmistakably erroneous in 
assigning a 10 percent disability rating for facial scars.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2005).


ORDER

The October 1963 rating decision was not clearly and 
unmistakably erroneous in assigning a 10 percent disability 
rating for facial scars.  The appeal is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


